DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Tianyue Zhang on 07/29/2022.

In claim 1,
Line 2, amend “the steps” to “steps”.
Line 6, amend “drying” to “the drying”.
Line 7, amend “the dry product” to “a dry product”.
Line 7, amend “calcination” to “the calcination”.
Line 7, amend “the catalyst” to “a catalyst precursor”.
Line 10, amend “the catalyst” to “the catalyst precursor”.
Lines 10-11, amend “a heterogenous” to “the”.
Line 14, amend “the catalyst” to “the catalyst precursor”.
In claim 4, 
Line 2, amend “after calcination” to “after the calcination”; and amend “the catalyst” to “the catalyst precursor”.

In claim 8,
Line 2, amend “after calcination” to “after the calcination”.

In claim 11, 
Line 2, amend “1 nm,” to “1 nm.”.
Lines 2-3, delete “and said platinum nanoclusters are encapsulated within micropores of the support.”.

In claim 13,
Line 1, delete “activated”.
Line 2, amend “encapsulated” to “the encapsulated”.

Cancel claims 14-18.



	REASONS FOR ALLOWANCE
Before setting for the reasons for allowance, it is noted that a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.

The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the “closest” prior art Lauritzen et al., US 8,946,107 B2 (Lauritzen) (provided in IDS received on 03/03/2020).
Lauritzen discloses metals were deposited on 25-50 gram samples of calcined ZSM-5 powder substrate by first combining appropriate amounts of stock solutions of tetraammine platinum nitrate  and ammonium ferric oxalate, diluting this mixture with deionized water to a volume just sufficient to fill the pores of the substrate, and impregnating the substrate with this solution at room temperature and atmospheric pressure; impregnated samples were aged at room temperature for 2-3 hours and then dried overnight at 100°C (Lauritzen, column 6, lines 28-36); prior to performance testing, all catalyst charges were pretreated in situ at atmospheric pressure as follows: (a) calcination with air at 60 liters per hour (L/hr), during which the reactor wall temperature was increased from 25 to 510°C in 12 hrs, held at 510°C for 4-8 hrs, then further increased from 510 to 630°C in 1 hr, then held at 630°C for 30 min; (b) nitrogen purge at 60 L/hr, 630°C for 20 min; (c) reduction with hydrogen at 60 L/hr, 630°C for 30 min (Lauritzen, column 6, lines 61-67).
However, Lauritzen does not disclose or suggest to form the catalyst comprising multiple encapsulated platinum nanoclusters within the support; and step (5): activating the catalyst obtained in step (4) in an ethane atmosphere to form a heterogenous catalyst comprising a plurality of platinum carbide nanoclusters encapsulated in a plurality of micropores of the support; wherein in step (5), the catalyst obtained in step (4) is activated as follows: the catalyst obtained in step (4) is purged with an inert gas, and an ethane activation occurs at temperatures between 300-750°C, for a certain period, cooled to 100°C in ethane flow, and further cooled to room temperature in an inert atmosphere, wherein the support is an aluminosilicate zeolite and the catalyst comprises 300-25000 ppm of platinum, as presently claimed.
Thus, it is clear that Lauritzen does not disclose or suggest the present invention. 

In light of the above, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732